Citation Nr: 0638956	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1971.  The veteran died in December 2003; the 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2004, a statement of the 
case was issued in November 2004, and a substantive appeal 
was received in January 2005.  In her substantive appeal, the 
appellant requested a Board hearing, however, withdrew such 
request in February 2006.

In July 2004, the appellant's representative submitted a 
statement which reflected the appellant's severe financial 
hardship, which the Board interprets as an informal motion 
with the Board to advance her case on the Board's docket 
pursuant to 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 
20.900(c) (2006).  However, the appellant's appeal is now 
before the Board in the normal course of reviewing appeals 
and the motion to advance on the docket is therefore 
effectively rendered moot.

The appellant has repeatedly claimed that the veteran's 100 
percent disability rating for service-connected PTSD should 
have been in effect prior to June 1995, thus entitling her to 
DIC benefits under 38 U.S.C.A. § 1318.  Such claim has not 
been addressed by the RO, and is referred for appropriate 
consideration.

The issue of entitlement to burial benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if any further 
action is required on her part.


FINDINGS OF FACT

1.  The veteran died in December 2003 of liver failure due to 
hepatitis C.  

2.  Liver failure and hepatitis C were not manifested during 
the veteran's active duty service or for many years 
thereafter, nor are liver failure and hepatitis C otherwise 
related to the veteran's active duty service.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, evaluated 
as 100 percent disabling, and diabetes mellitus, type II, 
evaluated as 20 percent disabling.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.



CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in May 2004.  
The letter predated the August 2004 RO decision.  See id.  
The VCAA letter notified the appellant of what information 
and evidence is needed to substantiate her claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letter 
has clearly advised the appellant of the evidence necessary 
to substantiate her claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection, but there has 
been no notice of the types of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
her in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
In this case, the Board finds that a VA medical opinion is 
not necessary.  As set out in more detail below the record 
fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to the cause of 
his death.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated 100 
percent disabling, effective June 20, 1995, and diabetes 
mellitus, type II, rated 20 percent disabling, effective 
February 5, 2001.  

According to the death certificate, the veteran died in 
December 2003 due to liver failure, and the underlying cause 
was hepatitis C.  

The appellant has set forth several theories of entitlement 
to service connection for the cause of the veteran's death.  
Initially, the appellant contends that the veteran contracted 
hepatitis C in service as a result of a blood transfusion.  
She also contends that his PTSD and diabetes mellitus 
contributed to his death.  Specifically, the appellant claims 
that his diabetes mellitus contributed to his death by 
weakening his system.  Finally, she has also claimed that his 
liver cancer was as a result of exposure to herbicides in 
service.

Service medical records do not reflect any disabilities or 
symptomatology related to the liver.  Additionally, the 
records do not reflect a diagnosis of hepatitis C, nor do 
they reflect that he underwent a blood transfusion.  An 
examination performed in December 1970 reflects that his 
abdomen and viscera were clinically evaluated as normal.  An 
examination performed for separation purposes in September 
1971, reflects that his abdomen and viscera were clinically 
evaluated as normal.  No diagnoses or defects were reflected.  

As noted, the veteran died in December 2003, over 32 years 
after separation from service.  The evidence of record 
reflects that a diagnosis of hepatitis C was initially 
rendered in October 1994.  In March 2003, a diagnosis of 
hepatocellular carcinoma was rendered, essentially liver 
cancer.  Thus, a diagnosis of hepatitis C was rendered over 
23 years after separation from service, and a diagnosis of 
liver cancer was rendered over 31 years after separation from 
service.  The appellant has submitted no medical evidence to 
support her contention that the veteran's cause of death was 
due to his period of service or any incident therein.  

As noted, the appellant claims that the veteran contracted 
hepatitis C in service as a result of a blood transfusion.  A 
review of the evidence of record reveals that in June 1995, 
the veteran submitted a claim contending that he had 
contracted hepatitis C as a result of VA authorized treatment 
at the burn unit at St. Mary's Hospital in Tucson, Arizona.  
He claimed that he contracted hepatitis C from a blood 
transfusion he received after a 1978 accident.  A September 
1996 rating decision denied entitlement to compensation under 
38 U.S.C.A. § 1151 for hepatitis C on the basis that 
available records did not show that the veteran underwent a 
blood transfusion subsequent to the accident, and with regard 
to the veteran's claim that he was treated for hepatitis C at 
the Long Beach VAMC in 1980, no such records existed.  In 
November 1996, the veteran submitted correspondence from his 
private physician which reflected that he sought treatment in 
September 1994 complaining of possibly having hepatitis B, 
and testing revealed that he had hepatitis B and chronic 
hepatitis C infection.  The examiner stated that "since 
apparently he contracted this disease while in Vietnam this 
probably does represent a service related illness."  A June 
1997 rating decision continued the denial of entitlement to 
compensation under 38 U.S.C.A. § 1151 for hepatitis C.  
During his lifetime, the veteran never claimed entitlement to 
service connection for hepatitis C on a direct basis, under 
38 C.F.R. §§ 3.303, 3.304.

Although acknowledging that the veteran's hepatitis C 
contributed to his death, the evidence of record does not 
reflect that his hepatitis C was contracted in service.  
Despite the appellant's contentions otherwise, the service 
medical records do not reflect that the veteran underwent a 
blood transfusion in service, nor do any post-service records 
reflect that the veteran ever claimed he underwent a blood 
transfusion in service.  As noted, the veteran claimed 
entitlement to compensation for hepatitis C, however, it was 
on the basis of contracting hepatitis C at a private facility 
several years after separation from service.  Such claim, 
however, was denied by the RO.  While acknowledging the 
November 1996 private treatment record which reflects the 
statement that the veteran contracted hepatitis C during 
service, such statement is not accompanied by any rationale 
or supporting documentation, and it appears that such 
statement was likely made based on the reports of the veteran 
which is unsupported by the medical documentation on file.  
Thus, this is of no probative weight.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  The Board points out that, as a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate (and/or incomplete) factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  

With regard to the appellant's claim that the veteran's liver 
failure was as a result of his service-connected PTSD and 
diabetes mellitus, the appellant has submitted no evidence to 
support such a claim.  The evidence of record reflects that 
PTSD was initially diagnosed in March 1991, and a diagnosis 
of diabetes mellitus was initially reflected in a February 
2000 private treatment record.  The VA treatment records on 
file from March 2003 until his death in December 2003 do not 
reflect that his diagnosed liver cancer and hepatitis C, and 
associated symptoms, were as a result of his service-
connected PTSD and diabetes mellitus.  Moreover, the 
Certificate of Death reflects that the cause of death was 
liver disease and hepatitis C, and the examiner did not note 
any underlying causes, such as PTSD or diabetes mellitus.  

As set forth above, the appellant has also claimed that the 
veteran's liver cancer, which ultimately caused his death, 
was incurred as a result of his exposure to Agent Orange.  
The veteran's DD Form 214 reflects service in Vietnam.  In 
this regard, the Board acknowledges that a veteran who served 
in Vietnam during the applicable time period is presumed to 
have been exposed to herbicide agents.  38 U.S.C.A. 
§ 1116(f).  However, liver cancer, is not among the 
disabilities listed in 38 C.F.R. § 3.309(e).  See Notice, 59 
Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  In that regard, the Board notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, 
the Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, 
presumptive service connection for this disorder due to Agent 
Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.  
The appellant has otherwise submitted no evidence to support 
her claim that the veteran's liver cancer is as a result of 
exposure to herbicides in service.

The Board has considered the appellant's own lay statements 
to the effect that the veteran's death was causally related 
to his active service and to his service-connected PTSD and 
diabetes mellitus; however, the appellant has not been shown 
to have the medical expertise necessary to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the conditions which caused or contributed to the 
veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service or any service-connected 
disabilities, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for the cause of the veteran's death.

The Board declines to obtain a medical nexus opinion with 
respect to the issue of entitlement to service connection for 
the cause of the veteran's death, because there is no 
evidence of pertinent disability in service.  Thus, while he 
died of liver failure due to hepatitis C, approximately 32 
years after separation from service, there is no true 
indication that this disability was associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the negative examination performed at separation, and 
the lack of diagnoses of the disabilities until many years 
post-service, any opinion relating pertinent disability to 
service would certainly be speculative.  Moreover, the 
evidence of record does not suggest that his diagnosed PTSD 
and diabetes mellitus caused his liver failure which 
ultimately caused his death.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).


ORDER

The appeal is denied.

REMAND

Entitlement to burial benefits was denied by RO decision in 
August 2004.  In August 2004, a notice of disagreement was 
received, which specifically expressed disagreement with the 
denial of burial benefits.  Appropriate action, including 
issuance of a statement of the case, is therefore necessary 
with regard to the issue of entitlement to burial benefits.  
38 C.F.R. § 19.26.  Although the Board in the past has 
referred such matters to the RO for appropriate action, the 
Court has made it clear that the proper course of action is 
to remand the matter to the RO.  Manlincon v. West, 12, Vet. 
App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

With regard to the issue of entitlement 
to burial benefits, appropriate action 
should be taken pursuant to 38 C.F.R. 
§ 19.26 in response to the August 2004 
notice of disagreement, including 
issuance of an appropriate statement of 
the case, so the appellant may have the 
opportunity to complete the appeal by 
filing a timely substantive appeal. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


